DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 

Claim(s) 1-3, 5, 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over TIAN et al. (US 2017/0052570) in view of Shen et al. (US 2016/0165742).


Regarding claim 1 TIAN discloses:
A processing assembly, comprising: 
a cage (e.g. 1 FIG.2); 
a partition (divider between 124 and 125 FIG.1), disposed in the cage so as to divide an inner space of the cage into a first accommodation space (e.g. 124 FIG.1) and a second accommodation space (e.g. 125 FIG.1); 
two sub-cages, respectively disposed in the first accommodation space and the second accommodation space (e.g. 14 in 124; 16 in 125 FIG.1); 
two motherboards (e.g. 142, 162, FIG.1), respectively disposed on the two sub-cages, the two motherboards each comprising a plate (each shown forming plates FIG.1) and a plurality of processing units (e.g. 1421, 1621 FIG.1) disposed on the plate; 
two switch boards (e.g. 147, 167 FIG.1), respectively disposed on the two sub-cages and respectively electrically connected to the two motherboards (via 148, 168 FIG.1); and 
at least one bridge board (e.g. 183, 185, 187 FIG.1), electrically connected to the two motherboards (multiple connections shown Fig.1), one of the two motherboards located between one of the two switch boards and the at least one bridge board, and another one of the two motherboards located between another one of the two switch boards and the at least one bridge 
TIAN does not explicitly disclose:
wherein the first accommodation space is located above the second accommodation space
Shen teaches:
wherein the first accommodation space (above 1611 FIG.4) is located above the second accommodation space (below 1611 FIG.4)
it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teachings of Shen as pointed out above, in TIAN, as one having ordinary skill in the art would have would have recognized the teaching, suggestion, and motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings (as pointed out above) to arrive at the claimed invention, and would have been motivated to do this with a reasonable expectation of success because such a combination and/or modification would have allowed for: “Thus, more hard disk drives are disposed to obtain more data storage capabilities” paragraph [0038].

Regarding claim 2 TIAN as modified discloses:
two trays (e.g. 141, 161 FIG.1), the two trays respectively disposed on the two sub-cages, and the two switch boards respectively disposed on the two trays (as shown e.g. FIG.1, described paragraph [0020]).

Regarding claim 3 TIAN as modified discloses:


Regarding claim 5 TIAN as modified discloses:
at least two handles (U shaped extensions extending to the left of FIG.1) and at least two pins (teardrop shaped structures shown extending from the bottom left of 141 and 161 FIG.2), wherein the at least two handles are pivotally connected to respective sides of the two trays (shown e.g. FIG.1), and the at least two handles are respectively located away from the two motherboards (as shown FIG.1), the at least two pins respectively protrude from the two sub-cages and are respectively located in the first accommodation space and the second accommodation space, each of the at least two handles has an engagement structure (e.g. U shaped structure shown FIG.1), and the two engagement structures are respectively detachably engaged with the at least two pins (pin and U shaped structure being detached as shown e.g. FIG.1).

Regarding claim 6 TIAN as modified discloses:
at least one mount component (e.g. 1813 mounted in 1 shown FIG.2), the at least one mount component disposed on the cage (as shown e.g. FIG.2), and the at least one bridge board disposed on the at least one mount component (via 185 FIG.2).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over TIAN et al. (US 2017/0052570) in view of Shen et al. (US 2016/0165742) in further view of CHANG (US 2012/0292928).

Regarding claim 4 TIAN as modified discloses:
The processing assembly according to claim 3
TIAN does not explicitly disclose:
wherein each of the at least two engagement components comprises a pivot portion and an engagement part connected to each other, the two pivot portions are respectively pivotally connected to the two trays, in each of the at least two engagement components, a side of the engagement part that is located away from the pivot portion has a guide surface, and the engagement part has a recess, when the tray is mounted to the sub-cage, the pillar presses against the guide surface of the engagement part, such that the pivot portion is pivoted relative to the tray, and the engagement part is detachably engaged with the pillar via the recess of the engagement part
CHANG teaches:
wherein each of the at least two engagement components (e.g. 63 Fig. 4) comprises a pivot portion (portion(s) shown flexing Fig. 5 Fig.6) and an engagement part (e.g. 631 Fig.5) connected to each other, the two pivot portions are respectively pivotally connected to the two trays (e.g. rail on each side of cabined described paragraph [0015]), in each of the at least two engagement components, a side of the engagement part that is located away from the pivot portion has a guide surface (outward slanted surface of 631 Fig.5), and the engagement part has a 
it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teachings of CHANG as pointed out above, in TIAN, as one having ordinary skill in the art would have would have recognized the teaching, suggestion, and motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings (as pointed out above) to arrive at the claimed invention, and would have been motivated to do this with a reasonable expectation of success because such a combination and/or modification would have allowed for: “convenient assembly and dismantling” and “latching fastener has also made its assembly become very convenient and timesaving, as well as the optimal economic benefits of assembly and manufacturing” (paragraph [0019]).

Claim 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over TIAN et al. (US 2017/0052570) in view of Shen et al. (US 2016/0165742) in further view of Yu (US 2015/0085451).

Regarding claim 7 TIAN as modified discloses:
The processing assembly according to claim 6, 
TIAN does not explicitly disclose:

Yu teaches:
wherein the at least one mount component (e.g. 124 FIG.2) comprises a base (e.g. 1244, FIG.1) and a handle (e.g. 1242 FIG.1), the handle is pivotally connected to the base (e.g. 122 FIG.1), and the base is disposed on the cage (disposed on 102 FIG.4)
it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teachings of Yu as pointed out above, in TIAN, as one having ordinary skill in the art would have would have recognized the teaching, suggestion, and motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings (as pointed out above) to arrive at the claimed invention, and would have been motivated to do this with a reasonable expectation of success because such a combination and/or modification would have allowed for: “An objective of the invention is to provide a removable cage, which uses a locking mechanism to lock or unlock a carry handle, so that when the carry handle is locked, it is convenient to carry and place the removable cage, and when the carry handle is unlocked, it is convenient to insert or extract the removable cage effectively” (paragraph [0006]).

Regarding claim 8 TIAN as modified discloses:
The processing assembly according to claim 7, 
TIAN does not explicitly disclose:
the handle comprises a pivot portion, a gripping portion and a pressing portion, the pivot portion is pivotally connected to the base of the mount component, the gripping portion and the 
Yu teaches:
the handle comprises a pivot portion (e.g. 128a FIG.4), a gripping portion (e.g. 1242 FIG.4) and a pressing portion (e.g. 1246 FIG.4), the pivot portion is pivotally connected to the base of the mount component (as shown e.g. FIG.4), the gripping portion and the pressing portion are respectively connected to opposite sides of the pivot portion (shown e.g. FIG.4), when the gripping portion is pulled to pivot the handle relative to the base along a detachment direction via the pivot portion, the pressing portion presses against the cage so as to help the base to be moved away from the cage (illustrated between FIG.4 and FIG.9)
it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teachings of Yu as pointed out above, in TIAN, as one having ordinary skill in the art would have would have recognized the teaching, suggestion, and motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings (as pointed out above) to arrive at the claimed invention, and would have been motivated to do this with a reasonable expectation of success because such a combination and/or modification would have allowed for: “An objective of the invention is to provide a removable cage, which uses a locking mechanism to lock or unlock a carry handle, so that when the carry handle is locked, it is convenient to carry and place the removable cage, and when the carry handle is unlocked, it is convenient to insert or extract the removable cage effectively” (paragraph [0006]).

Regarding claim 9 TIAN as modified discloses:
The processing assembly according to claim 8, 
TIAN does not explicitly disclose:
wherein the handle further comprises a protrusion, and the cage has a slot, the protrusion protrudes from the pivot portion, when the gripping portion is pulled to pivot the handle relative to the base along an install direction that is opposite to the detachment direction via the pivot portion, the protrusion is located in the slot and presses against the cage, thereby helping the base to be moved toward the cage
Yu teaches:
wherein the handle further comprises a protrusion (e.g. 1246 FIG.1), and the cage has a slot (e.g. 1044 FIG.4), the protrusion protrudes from the pivot portion, when the gripping portion is pulled to pivot the handle relative to the base along an install direction that is opposite to the detachment direction via the pivot portion, the protrusion is located in the slot and presses against the cage, thereby helping the base to be moved toward the cage (illustrated between FIG.4 and FIG.9)
it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teachings of Yu as pointed out above, in TIAN, as one having ordinary skill in the art would have would have recognized the teaching, suggestion, and motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings (as pointed out above) to arrive at the claimed invention, and would have been motivated to do this with a reasonable expectation of success because such a combination and/or modification would have allowed for: “An 

Regarding claim 10 TIAN as modified discloses:
The processing assembly according to claim 1, 
TIAN does not explicitly disclose:
at least two fixed pillar, wherein opposite ends of one of the at least two fixed pillars are respectively disposed on the cage and one of the two sub-cages, one of the at least two fixed pillars is located between one of the two motherboards and the at least one bridge board, opposite ends of another one of the at least two fixed pillars are respectively disposed on the cage and another one of the two sub-cages, and another one of the at least two fixed pillars is located between the another one of the two motherboards and the at least one bridge board
Yu teaches:
at least two fixed pillar (e.g. two 104 shown FIG.4), wherein opposite ends of one of the at least two fixed pillars are respectively disposed on the cage and one of the two sub-cages (shown near and far sides of 1 e.g. FIG.1), one of the at least two fixed pillars is located between one of the two motherboards and the at least one bridge board (as shown elevated from the bottom to the top of 1 located at least between boards 16 and 14 FIG.1), opposite ends of another one of the at least two fixed pillars are respectively disposed on the cage and another one of the two sub-cages (e.g. one 104 located on the near side and one on the far side of 1 FIG.1), and another one of the at least two fixed pillars is located between the another one of the two 
it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teachings of Yu as pointed out above, in TIAN, as one having ordinary skill in the art would have would have recognized the teaching, suggestion, and motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings (as pointed out above) to arrive at the claimed invention, and would have been motivated to do this with a reasonable expectation of success because such a combination and/or modification would have allowed for: “An objective of the invention is to provide a removable cage, which uses a locking mechanism to lock or unlock a carry handle, so that when the carry handle is locked, it is convenient to carry and place the removable cage, and when the carry handle is unlocked, it is convenient to insert or extract the removable cage effectively” (paragraph [0006]).

Response to Arguments
Applicant’s arguments with respect to the amended claim(s) have been considered but are moot because the new ground of rejection does not rely on any of the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.                                                                                                                                                              
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THERON S MILLISER whose telephone number is (571)270-1800.  The examiner can normally be reached on 9-6.
Examiner interviews are available via telephone.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/THERON S MILLISER/Examiner, Art Unit 2841          

/ADRIAN S WILSON/Primary Examiner, Art Unit 2841